DETAILED ACTION 
This Office Action follows a response filed on August 11, 2021.  Claim 1 has been amended; no claims have been cancelled; claims 14-17 have been added.   
Claims 1-17 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.	
Claims 1, 3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324), for the rationale recited in paragraph 3 of the Office Action dated May 13, 2021 and comments below.  
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324),
The disclosure of Husman’s reference resided in § 3 of the Office Action dated May 13, 2021 is incorporated herein by reference.   

Regarding the adhesive resin composition limitations in view of substantially identical (meth)acrylic copolymer (A) having a constituent unit derived from a macromonomomer (a) monomer being used by both Husman and the Applicant, it is the examiner position to believe that the product, i.e. adhesive resin composition of Husman is substantially the same as the adhesive resin composition recited in claim 1, even though obtained by a different process, consult In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   
Since the USPTO does not have proper equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Also see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) ” When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.” See MPEP § 2113. “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
With regard to the limitations of amended claim 14, Husman discloses a methacrylate terminated polystyrene polymeric monomer C-1 having a number average molecular weight Mn of 3,837 which is within the claimed range (col. 13, lines 33-36). 
With regard to the limitations of amended claim 15, Husman discloses the adhesive resin composition according to claim 1, further comprising a reaction initiator (col. 7, lines 8-45). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-13 above, and further in view of Mancinelli et al. (U.S. Patent 5,006,582 or U.S. Patent 5,225,470), for the rationale recited in paragraph 4 of the Office Action dated May 13, 2021 and comments below.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-13 above, and further in view of Kunimoto et al. (JP 2016-190906 A), for the rationale recited in paragraph 5 of the Office Action dated May 13, 2021 and comments below.  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Husman et al. (U.S. Patent 5,057,366 or U.S. Patent 4,554,324) as applied to claims 1, 3, and 6-15 above, and further in view of Kawai et al. (U.S. Patent Application 2017/0029548 A1, now U.S. Patent 10,570,237).

With regard to the limitations of claim 16-17, Husman does not disclose the adhesive resin composition according to claim 15, wherein the reaction initiator is a photopolymerization initiator or a heat polymerization initiator. 
Kawai discloses that the (meth) acrylic copolymer (A) in the adhesive composition and a cross-linking agent can be cross-linked by ultraviolet irradiation or the like to give an adhesive sheet. Examples of the cross-linking method can include a method in which a cross-linking agent, which can bind chemically to a reactive group such as a hydroxyl group introduced into the (meth)acrylic copolymer (A), is added, and reacted by heating or curing, and a method in which a multifunctional (meth)acrylate having two or more (meth)acryloyl groups or acrylate introduced with a nitrogen atom or the like as a cross-linking agent and a reaction initiator such as a photoinitiator are added and reacted (paragraphs [0070]-[0071, [0077]). 
Also Kawai exemplifies the usage of 2,2'-azobis(2-methyl propioneamidine) dihydrochloride as a polymerization initiator, which can be considered and a heat initiator (paragraph [0085]).
Both references are analogous art because they are from the same field of endeavor concerning new adhesive resin compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate photopolymerization initiator or a heat polymerization initiator as taught by Kawai in Husman’s adhesive resin composition in order to obtain the macromonomer (a) having a number average 
	
	Response to Arguments
Applicant's arguments filed August 11, 2021, 2021 have been fully considered but they are not persuasive.
It appears that the focal Applicants argument resides in that Husman's pressure sensitive adhesive compositions differ from the adhesive resin composition now recited in Claim 1, which requires that the adhesive resin composition be "active energy ray curable or thermo-curable" (page 7). Furthermore the Applicant mentioned the following: “Husman does not teach or suggest adhesive resin compositions which are themselves curable by active energy rays or heat. On the contrary, Husman directly states that efforts to crosslink pressure sensitive adhesive polymers suffer from various disadvantages such as requiring expensive equipment, loss of quick stick (tack), and reduced processability”. Additionally Applicant mentioned that “the Husman reference teaches away from adhesive resin compositions which are active energy ray curable or thermos-curable” (pages 8-9).
It is noted that the detailed response to applicant’s arguments was given in paragraph 6 of current Office Action. Furthermore it is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton,
In response to applicant’s arguments that “the Husman macromonomer “C-1” has a molecular weight of 4,000, and is the only macromonomer falling within the number average molecular weight range recited in claim 14” (pages 9-10) it is well settled that “an applied reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including not only preferred embodiment, but less preferred and even none preferred”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  
Additionally it is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764